In an action inter alia to recover rent due under a written lease, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County, dated October 17, 1975, as, upon reargument, adhered to the original determination denying their motion for summary judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements. Appellants’ sole contention is that they were entitled to summary judgment on the first cause of action. We disagree. That cause *624raises issues of fact which require a trial. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.